         Case 1:13-cr-00368-DLC Document 465 Filed 05/21/21 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007

                                                     May 21, 2021

BY ECF
The Honorable Denise L. Cote
United States District Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007-1312

               Re:    United States v. Arthur Budovsky, et al., 13 Cr. 368 (DLC)

Dear Judge Cote:

       The Government respectfully submits this letter in response to the petition filed by
Domingos Lugão Petroceli (ECF 464), seeking recovery of funds held in a Liberty Reserve
account. The Government recommends that Mr. Petroceli submit a petition for remission, as
explained below.

        As the Court is aware, there was no restitution order entered in the above-captioned case.
However, the Court did enter orders of forfeiture against defendants Arthur Budovsky (ECF
307, 361, 417, 439, 440, 445) and Vladimir Kats (ECF 375). As such, any individual who has
suffered a specific pecuniary loss as a direct result of the crime underlying the forfeiture or a
related offense may file a petition for remission with the Department of Justice. The federal
regulations governing remission are found at 28 C.F.R. § 9. Among other things, the regulations
require a petitioner to provide documentary evidence of a specific pecuniary (i.e., monetary)
loss and the date the loss occurred. Acceptable evidence of loss may include cancelled checks,
receipts, and invoices. Not included in the loss amount are losses not supported by evidence,
losses indirectly resulting from the underlying offense or a related offense, interest forgone, and
collateral expenses (i.e., attorney’s fees and investigative expenses) incurred to recover lost
property.
            Case 1:13-cr-00368-DLC Document 465 Filed 05/21/21 Page 2 of 2




       Attached hereto is a model petition for remission. After the petition has been completed
and signed by the petitioner, it may be submitted to:

          Christine Magdo
          Assistant United States Attorney
          US Attorney’s Office for the Southern District of New York
          1 St. Andrew’s Plaza
          New York, New York 10007
          Email: christine.magdo@usdoj.gov

         Once received, the United States Attorney’s Office that prosecuted the case reviews the
petition and makes a recommendation, but the ultimate decision regarding the grant or denial of
the petition is made by the Money Laundering and Asset Recovery Section of the Department of
Justice.

                                                       Respectfully,

                                                       AUDREY STRAUSS
                                                       United States Attorney

                                                 By:         /s/
                                                       CHRISTINE I. MAGDO
                                                       Tel: 212-637-2297
                                                       KEVIN G. MOSLEY
                                                       Tel: 202-598-2801
                                                       Assistant United States Attorneys




Rev. 7.25.2014
